DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/988,873 is responsive to communications filed on 05/31/2022, in reply to the Non-Final Rejection of 04/15/2022. Currently, claims 21-23, 25-26, 28-33, 35-39, 41, 43-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,883,090 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In regard to claims 21-23, 25-26, 28-33, 35-39, 41, 43-45, the Applicant submits that the filed Terminal Disclaimer is sufficient to overcome the rejections on the grounds of non-statutory double patenting. The Examiner respectfully agrees. As such, the double patenting rejections of the claims have been withdrawn.

Allowable Subject Matter

Claims 21-23, 25-26, 28-33, 35-39, 41, 43-45 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to placing an overlay on the display of the mobile computing device, the overlay indicating a recommended position for an object depicted in the image data, providing initial instructions on the display of the mobile computing device to align the object with the overlay, performing image processing on the object; providing additional instructions on the display of the mobile device in response to determining that the camera of the mobile computing device is not properly oriented relative to the object based on the image processing, the additional instructions being different from the initial instructions; and receiving input causing the object within the overlay to be captured.

The closest prior art of reference, LaScolea et al. (U.S. Publication No. 2013/0201354), discloses a method of taking an image of a scene that includes an item of interest, and providing alignment features on the viewing screen of a digital imaging device, including a semi-transparent overlay alignment feature. However, LaScolea does not expressly disclose providing initial instructions on the display of the mobile computing device to align the object with the overlay or providing additional instructions on the display of the mobile device in response to determining that the camera of the mobile computing device is not properly oriented relative to the object based on the image processing, the additional instructions being different from the initial instructions.

The next closest prior art of reference, Fredlund et al. (U.S. Publication No. 2011/0216209), discloses a digital camera for capturing an image containing a subject, which detects the presence of the subject and provides feedback mechanisms for orienting features on the screen. However Fredlund does not expressly disclose providing initial instructions on the display of the mobile computing device to align the object with the overlay or providing additional instructions on the display of the mobile device in response to determining that the camera of the mobile computing device is not properly oriented relative to the object based on the image processing, the additional instructions being different from the initial instructions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488